PER CURIAM.
We granted the petition for writ of cer-tiorari in this cause without argument on the basis of an asserted conflict between the decision below, Crawford v. State, 321 So.2d 559 (Fla. 4th DCA 1975), and the decision in Johnson v. State, 166 So.2d 798 (Fla. 2d DCA 1964). See Article V, Section 3(b)(3), Florida Constitution.
Finding no error in the decision under review, we approve the opinion and decision of the District Court of Appeal, Fourth District, 321 So.2d 559, and discharge the writ of certiorari.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD and HATCHETT, JJ., concur.